Citation Nr: 0523660	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for degenerative disc 
disease with fusion of the lumbosacral spine (DDD).

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2002 and October 2002 rating decisions of 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected 
with respect to the three issues listed on the title page of 
this decision.  This claim is again before the Board 
following completion of its February 2005 remand directives. 


FINDINGS OF FACT

1.  The veteran's service medical records do not document 
arthritis or back problems, or diagnosis of musculoskeletal 
abnormality.

2.  There is no medical evidence of an etiological link 
between current DDD, back disorder, or arthritis, and active 
service.

3.  The earliest medical evidence of arthritis, to include 
arthritic changes in the spine, is dated almost two decades 
after conclusion of active duty.

4.  The veteran entered active duty with pre-existing 
defective vision, as documented in his service entrance 
medical examination report.

5.  The totality of the evidence of record does not indicate 
aggravation, during service, of defective visual acuity noted 
upon entrance into service, and the veteran has not met the 
evidentiary burden to show aggravation during service.     

6.  There is no service medical evidence of an injury or 
other incident affecting the eyes, nor any medical evidence 
linking current eye problems to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DDD are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2004).  

2.  The criteria for service connection for arthritis are not 
met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

3.  The criteria for service connection for an eye disorder 
are not met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-
03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Eye Disorder, DDD, and Arthritis

As reflected in various written statements of the veteran and 
the Board hearing transcript, the veteran's basic contentions 
are that he has had arthritis, back problems, and vision 
problems (particularly decreased visual acuity in the left 
eye) over the years, since active duty.  He does not 
specifically allege a physical injury to the eyes in service, 
although he appears to have intimated that he had vision 
problems before entering service.  See December 2002 
statement; Board hearing transcript.  With respect to 
arthritis and DDD, he maintains that he now has arthritic 
pains "all over"; that he "cracked" his ankle in service; 
and that he has arthritic pain in the hands and shoulders in 
particular.  With this lay evidence in mind, the analysis 
below addresses, first, the DDD and arthritis claims, and 
then the eye disorder claim.

DDD and Arthritis  

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection also is permissible on a presumptive basis 
with evidence of manifestation of certain chronic diseases, 
to include arthritis, to a minimum compensable degree of ten 
(10) percent within one year after discharge from active 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Post-service medical records, including VA medical records 
dated within the last several years, document diagnoses of 
DDD and osteoarthritis, as well as treatment for chronic back 
pain, lumbosacral spinal fusion (surgery performed in 2001), 
spondylosis, spinal stenosis, and arthritis (apparently 
affecting various joints, including those of the 
hands/fingers and shoulders in particular).  

One fundamental element of service connection is the present 
manifestation of a disease or disorder for which service 
connection is being sought.  See 38 C.F.R. § 3.303 (2004); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 
requires the existence of a present disability for VA 
compensation purposes).  Based upon the above, this legal 
criterion is met.  

Also required for service connection, however, is evidence of 
some injury or incident during active duty pertinent to the 
disorder or disease for which service connection is sought, 
and medical evidence that such injury or incident and current 
medical condition are linked.  The latter, generally 
speaking, must be in the form of medical records or a 
doctor's opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.)

The above two requirements are not met with respect to the 
DDD and arthritis claims.  The veteran's service medical 
records covering the entire active duty period have been 
obtained and reviewed.  Nothing therein indicates that the 
veteran had complained of, or was treated for, arthritis or 
back pain in active service.  It is specifically noted that 
the October 1980 separation medical examination report 
documents then-recent history of right ankle sprain in 
service, and associated ankle swelling and pain.  Arthritis 
in the ankle is not documented therein.    

Again, the veteran's current claim is focused largely upon a 
back disorder, to include DDD and presumably, arthritic pain 
in the back, as well as a generalized claim of arthritis in 
various parts of the body, chiefly affecting the shoulders 
and the hands.  The separation medical examination report 
clearly provides that clinical evaluation of the veteran's 
spine and musculoskeletal system had yielded normal results, 
notwithstanding the documentation of right ankle sprain.      

The separation medical examination report seems to have 
documented the veteran's then complaint that he has right 
ankle pain, but does not reflect a then-current diagnosis of 
chronic ankle disorder.  Most importantly, however, the post-
service record does not document a current clinical 
determination as to a right ankle abnormality, to include 
diagnostic finding of arthritis in the right ankle.    

With respect to evidence of etiology as to DDD and arthritis 
there is no medical evidence of cause-effect link between 
service and current disorders.  The only evidence on this 
issue is the veteran's lay allegation as to such a link, 
which, as established above, is insufficient.  In this 
connection, the Board notes that the record presents some 
evidence that might indicate incurrence of a back injury 
during civilian employment after service.  The veteran 
reportedly had employment as a construction/metal worker that 
required loading and unloading of steel, after discharge from 
service.  See, e.g., VA Forms 21-526; history given by the 
veteran as reflected in VA outpatient treatment records.  
Also, the veteran apparently had some civilian employment 
involving the lifting of cast iron and crates, possibly in 
the food service industry, that caused back pain, as 
documented in VA outpatient treatment records.

The Board explicitly states that its unfavorable decision as 
to service connection for the claimed back disorder is not 
based upon evidence concerning possible intercurrent 
causation.  First, the Board is mindful of the possibility 
that any 
pre-existing back problem (that is, if any existing before 
pertinent civilian work activity) might have become 
aggravated during civilian employment, and is open to the 
possibility that the back disorder for which service 
connection is being sought might have had its genesis during 
active duty.  Second, the record does not present sufficient 
bases - in the form of medical records or a doctor's opinion 
- that the current back and/or arthritic problems are likely 
or definitely attributable to intercurrent events (civilian 
job injury or repetitive use of, for instance, the back, 
ruling out possibility of genesis in active duty).    

Nonetheless, the Board must consider the whole recorded 
history and weigh the evidence for, and against, the claim.  
Here, the service medical records are wholly devoid of any 
complaint of, and treatment for, back problems (or even 
arthritis, to the extent that the current complaint might 
encompass arthritis alleged to have been incurred in active 
duty).  Second, while less probative than the absence of 
evidence of pertinent in-service injury, the significant gap 
in time between discharge from active duty and recent 
complaints of, and treatment for, back pain and arthritis 
weighs heavily against the claim.  While the veteran now 
maintains that he has had back and/or arthritic pain for 
years, the Board cannot ignore the complete lack of medical 
evidence of these problems for some two decades following 
discharge from service in early 1981.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  These factors collectively outweigh 
the veteran's position.  

Finally, given the lack of evidence of diagnosis of arthritis 
and manifestation thereof to a compensable degree within one 
year after discharge, presumptive service connection is 
precluded. 

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence against the claim as to DDD and 
arthritis.  As such, it does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. 
§ 3.102 (2004).    

Eye Disorder

With respect to the eye disorder claim, the veteran's 
September 1977 service entrance medical examination report 
reflects distance visual acuity measurements of "20/25" 
(right) and "20/50" (left), and a notation of "defective 
vision, NCD" (not considered disqualifying).  The separation 
medical examination report also documents visual acuity 
problems, near and distant.  Also noted is amblyopia "OS" 
(left eye), secondary to anisometropia.  Stedman's Medical 
Dictionary (27th ed. 2000), p. 55, defines "amblyopia" as 
"[p]oor vision caused by abnormal development of visual 
areas of the brain in response to abnormal visual stimulation 
during early development."  Anisometropic amblyopia is 
defined, also at p. 55, in pertinent part, as "suppression 
of central vision due to unequal refractive error 
(anisometropia) of at least two diopters . . ."  The 
separation examination report also notes "small angle LET 
[left esotropia]."  Stedman's, p. 620, defines 
"esotropia," in pertinent part, as a "form of strabismus 
in which the visual axes converge," which may be synonymous 
with "convergent squint."  "Strabismus" - see p. 1703 - is 
a manifest lack of parallelism of the visual axes of the 
eyes, and is synonymous with "crossed eyes."  

Service connection could be warranted for an eye disorder 
with persuasive evidence that a pre-existing eye disorder 
underwent aggravation beyond a normal progress of the 
condition during service.  See id., 38 U.S.C.A. § 1111 (West 
2002).  Every veteran is deemed to be in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  However, where 
there is "clear and unmistakable" evidence that an injury 
or disease claimed pre-existed service, the presumption does 
not attach, and the issue becomes whether the disease or 
injury was aggravated during service.  Id.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to a natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are insufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, the VA Office of the General Counsel determined 
that VA must show by clear and unmistakable evidence that 
there is a pre-existing disease or disorder and that it was 
not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 (which applies to peacetime 
veterans, like the veteran here, through 38 U.S.C.A. § 1137) 
on claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).
           
Here, the second paragraph quoted from Wagner applies because 
the record presents an entrance medical examination report 
clearly documenting defective vision, although not considered 
disqualifying for the purposes of enlistment.  Thus, 
consistent with Wagner, the instant claim is one for service 
connection based upon aggravation of the vision defect noted 
upon entrance into service.  Importantly, in such a case, it 
is the veteran, and not the government, who bears the initial 
burden of proffering evidence sufficient to show that 
aggravation likely took place.  The government's burden of 
proof (that is, to show lack of aggravation) is triggered 
when the veteran first meets his initial burden. 

Here, the Board fully acknowledges that the veteran had 
defective vision in service.  Also, the notation of defective 
vision upon entrance into service, plus the veteran's lay 
statement that he was enlisted despite a vision problem, 
together indicate that the veteran in all likelihood had some 
type of pre-existing vision disorder, even though the record 
as of enlistment does not reflect a definite diagnosis of 
what disorder the veteran had.  Also conceded, based upon 
recent ophthalmology records, and upon the veteran's lay 
statements to the effect that his vision has worsened over 
the years, is that the veteran probably has a progressively 
deteriorating eye problem.    

Notwithstanding the above, the crux of this eye disorder 
claim is whether the veteran has advanced sufficient evidence 
to warrant a finding that any pre-existing eye problem became 
aggravated during service.  He has not done so.  Moreover, 
while not dispositive in this situation, it is noted that, 
based upon diagnosis of amblyopia at the time of separation 
(see definitions above), it appears that the veteran's eye 
disorder might be developmental.  Congenital or developmental 
disorders, to include refractive error of the eyes, cannot be 
the basis for service connection.  See 38 C.F.R. § 3.303(c) 
(2004).  The exception to this rule is where there is 
evidence of aggravation by superimposed disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  This is not shown.  

Finally, for the purposes of completeness, the Board notes 
that nothing in the service medical records indicates that 
the veteran had an eye injury or some other incident 
affecting the eyes during service; the veteran himself does 
not allege the occurrence of an in-service eye injury.  
Rather, he makes a vague allegation that because the military 
enlisted him despite pre-existing vision defect, service 
connection is warranted.  There is no medical evidence 
attributing current eye problems to active service.  Thus, 
service connection on a direct causation basis is not shown.  
38 C.F.R. § 3.303 (2004).  
 
Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in April 2002 and September 2002 
letters, concerning DDD/arthritis and eye disorder, 
respectively, the RO notified the veteran of the elements of 
a service connection claim.  Both of these letters were sent 
in advance of the issuance of the rating decisions denying 
the claims.  The letters also explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include medical records, 
employment records, and records of other federal government 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified.  

As for the "fourth element," the RO's January 2004 
Statement of the Case (SOC), specific to the eye disorder 
claim, set forth 38 C.F.R. § 3.159 (2004), which provides, in 
part, that VA must inform the veteran to submit any evidence 
pertinent to the claim in his possession.  The Board 
acknowledges that the "fourth element" notice was not given 
with respect to the DDD and arthritis claims.  Nonetheless, 
the Board finds no material prejudice has resulted due to 
this error.  Even though the January 2004 SOC, strictly 
speaking, addressed only the eye disorder claim, it 
nonetheless put the veteran on notice as to a VA regulation 
specific to the fourth element.  During the appeal period, in 
a May 2004 statement, he affirmatively stated that he has no 
other evidence to furnish.  The only evidence associated with 
the record after this date consisted of additional service 
medical records and VA outpatient treatment records obtained 
consistent with the Board's February 2005 remand order, and 
the transcript of the Board hearing.  Neither the veteran nor 
his accredited representative submitted new evidence, or 
informed VA that other pertinent evidence exists for which 
further development assistance is needed, although argument 
in support of the appeal was submitted.  In this connection, 
it also is pertinent that the veteran has not claimed that VA 
failed to comply with VCAA notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim, even though the cover letter to 
the May 2005 SSOC, the most recent SSOC covering all three 
issues on appeal, explicitly informed the veteran of his 
right to respond with comments within 60 days.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  
  
In addition, the Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice as to 
all four elements before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  Here, as discussed above, the Board has 
conducted such an evaluation and finds no prejudicial error 
due to the timing or substantive content of the "fourth 
element" notice with respect to the three issues on appeal.  
Neither the provision of the "fourth element" notice in the 
SOC (eye disorder claim) after the issuance of the pertinent 
rating action, nor the lack of such notice as to DDD and 
arthritis, materially prejudiced the veteran given his lack 
of response or comment as to other pertinent evidence despite 
ample opportunity to have done so during the appeal period.   

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim as to all 
three issues on appeal, and was on notice through the SOCs, 
numerous Supplemental SOCs, and duty-to-assist notices, as 
well as the unfavorable rating decisions, why service 
connection remains denied.  He was told about his and VA's 
respective claim development responsibilities in the VCAA 
letters, and was on notice that he himself has claim 
substantiation responsibility so long as the rating action 
remains unfavorable.   

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA outpatient treatment and private medical 
records.  The veteran was given an opportunity to testify in 
connection with this claim, and he exercised his right to do 
so before the undersigned.  He did not report the existence 
of additional pertinent records, like records in the custody 
of employers or other federal agencies, despite appropriate 
notification that he may do so.  Also, it is noted that the 
Board previously remanded this matter to ensure further 
evidentiary development and to comply with due process 
concerns.  The remand directives have been completed.  Based 
upon the foregoing, the Board concludes that VA has met its 
duty-to-assist obligations.  


ORDER

Service connection for an eye disorder, DDD, and arthritis is 
denied.




	                        
____________________________________________
	MILO H. HAWLEY
	  Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


